Citation Nr: 0316439	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 2002, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  A review of the record shows the 
veteran has not been adequately notified of the VCAA nor 
given adequate specific notice as to how it applies to the 
issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
available medical evidence does not provide sufficient 
information for an adequate determination as to the etiology 
of the veteran's present hypertension.

The Board further notes that there appear to be outstanding 
records from a Mobile, Alabama, VA medical facility which may 
impact the veteran's claims.  Generally, VA medical records 
are held to be within the Secretary's control and are 
considered a part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In addition, the veteran reported that 
he has recently received private medical treatment pertinent 
to his claims.  The Board notes, however, that there is no 
indication he has provided the authority necessary for 
additional VA assistance.  The record also indicates medical 
records associated with the veteran's military service in the 
Alabama National Guard have not been obtained.  Therefore, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
medical treatment for the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
all private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (any not 
already in the claims folder) should be 
obtained for the record.  

3.  The RO should obtain copies of all 
treatment records of the veteran from 
January 1975 to the present from the 
Mobile, Alabama, VA medical facility.  All 
necessary action should be taken to ensure 
that any relevant records maintained by VA 
are provided. 

4.  The RO should attempt to secure the 
veteran's medical records associated with 
his military service in the Alabama 
National Guard from November 1985 to 
February 1990 through official channels.

5.  Thereafter, the RO should arrange for 
the veteran's claims file to be reviewed 
by an appropriate VA specialist for an 
opinion as to whether it is as likely as 
not that his hypertension was incurred in 
or aggravated by active service, was 
manifest to a degree of 10 percent or 
more within one year of his separation 
from active service, or is otherwise 
related to any incident of service.  The 
examiner should reconcile any opinion 
provided with the medical evidence of 
record, including the blood pressure 
readings of 150/98 in a March 1975 
service medical report.  Any studies or 
tests necessary for an adequate opinion 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.  A complete rationale should be 
provided.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



